Citation Nr: 1707859	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  11-01 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent for traumatic brain injury (TBI) (also claimed as headaches). 

2.  Entitlement  to an initial rating in excess of 30 percent, prior to June 8, 2009, and a rating in excess of 70 percent, since August 1, 2009, for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from June 2007 to May 2008.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.    

The Veteran requested a hearing before the Board; a hearing was scheduled for February 2017.  However, the Veteran failed to appear for his scheduled hearing; accordingly, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Further evidentiary development is required prior to review of the issues on appeal.

The Veteran reported, in a June 2014 statement, that he had attended therapy for his TBI in Dallas and was additionally currently attending therapy for his PTSD.  The Veteran has additionally submitted numerous billing statements reflecting treatment; however, the associated treatment records were not all submitted.  VA treatment records in the claims file are only available through 2009.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, on remand, the AOJ should obtain and associate with the claims file all outstanding VA and private treatment records.  

The Board also notes that the Veteran was last afforded VA examinations for his TBI and PTSD in May 2011.  The Veteran's statements, and evidence of record, indicate that his PTSD and TBI may have worsened since his last VA examinations.  See June 2014 VA Form 21-4138.  As the Board is remanding to obtain additional treatment records, the Board finds that he should additionally be afforded new TBI and PTSD examinations in order to determine the current nature and severity of his service-connected disabilities.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Additionally, the Veteran's representative was not provided the opportunity to submit a VA Form 646, 'Statement of Accredited Representative in Appealed Case.'  In this regard, it appears that a 646 was not obtained as the Veteran was scheduled for a February 2017 video hearing before a Veterans Law Judge.  However, the Veteran failed to appear at his hearing.  It is VA's policy to afford the representative the opportunity to submit a VA Form 646.  Therefore, on remand the Veteran's representative should be afforded the opportunity to submit a VA Form 646 in support of the Veteran's claims.
 
Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and obtain the names, addresses and approximate dates of treatment for all medical care providers, VA and non-VA, who have treated the Veteran for his claimed TBI and PTSD since 2008 and obtain all identified treatment records that are not currently present in the claims file.  

Regardless of whether the Veteran responds, all outstanding VA treatment records should be obtained.

2.  Following the development in Remand paragraph 1, schedule the Veteran for VA examinations to determine the nature and severity of his service-connected TBI and PTSD.  The Veteran's claims file must be provided to the examiner(s).  The examiner(s) must obtain a detailed clinical history from the Veteran.  All pertinent pathology found on examination must be noted in the report of the evaluation.  Any testing deemed necessary must be performed.  Any opinion(s) offered must be accompanied by a clear rationale consistent with the evidence of record. 

3.  After completing the above, and any other development deemed necessary, readjudicate the issues currently on appeal with consideration of all applicable laws and regulations.  If any benefit sought on appeal remains denied, issue the Veteran and his representative a supplemental statement of the case and allow the appropriate time for response.  The RO should obtain a VA Form 646 or its equivalent from the Texas Veterans Commission addressing the issues on appeal. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


